DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed provisional application, Application No. 63/057,720 filed on July 28, 2020, under 35 U.S.C. 119(e) is acknowledged.

Response to Amendments and Arguments
The present Office Action is in response to Applicant’s Response of June 13, 2022, hereinafter “Reply”, after Final Action of April 13, 2022, hereinafter “Final Rejection”, and Request for Continued Examination (RCE) of July 12, 2022.  In the Reply, claims 1, 10, and 12 were amended, and no claims were cancelled nor added.  Claims 1-18 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
1)	Applicant’s arguments with respect to claims 1 and 10 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
2)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details. 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0031], “one or more external controllers 124, 124b (collectively referenced as 124)” may be amended to “one or more external controllers 124a, 124b (collectively referenced as 124)” to correct a typographical error according to FIG. 1.  (Emphasis added.)  
In paragraph [0034], “the internal controller 126 accesses the internal CMB 128 for fetching and processing internal commands submitted by the device controller 126” may be amended to correct a typographical error.  It appears that “device controller 126” may be amended to “internal controller 126”.  (Emphasis added.)  
In paragraph [0040], “The SGL/PRP fetch module 202 may be configured to fetch PRP or SLG entries 116” may be amended to “The SGL/PRP fetch module 202 may be configured to fetch PRP or SGL entries 116” to correct a typographical error.  (Emphasis added.)  
In paragraph [0047], “operation code (OpCode) 302, namespace ID, buffer address 306” may be amended to “operation code (OpCode) 302, namespace ID 304, buffer address 306” for clarity.  (Emphasis added.)  
In paragraph [0055], “on behalf of the host 126. … read operation by the host 126” may be amended to “on behalf of the host 102. … read operation by the host 102” to correct a typographical error.  (Emphasis added.)  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, 10, and 12 are objected to because of the following informalities:
In claim 1, line 15, “for indicating completion of the first command” may be amended to “for indicating a completion of the first command” to correct a grammatical error.  (Emphasis added.)  
In claim 3, line 11, “the transmitting by the first controller of the signal” may be amended to “the transmitting, by the first controller, of the signal” to correct a punctuation error.  (Emphasis added.)  
In claim 10, lines 10-17, “in response to updating of the register, … for indicating completion of the first command” may be amended to “in response to the updating of the register, … for indicating a completion of the first command” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)  
In claim 12, line 9, “wherein, transmitting via the first controller of the signal” may be amended to “wherein, the transmitting, via the first controller, of the signal” to follow proper antecedent basis and to correct a punctuation error.  (Emphasis added.)  
Claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2017/0192718 A1), hereinafter “Tsujimoto”, in view of Kagan et al. (US 2015/0261434 A1), hereinafter “Kagan”.

	Regarding claim 1, Tsujimoto teaches:
A method for processing a command from a host to a storage device, the 5method comprising: 
receiving, by a first controller of the storage device, a first command from the host via a first queue, wherein the first queue is exposed to the host; (FIGs. 1-2, 5; “[0043] FIG. 2 is a configuration diagram of the storage system [storage device] including the internal configuration of the host and the SSD controller”; [0045]; “[0065] … When the command DMA is activated, the command manager 202 [first controller] acquires the request command (NVMe command) 140 [first command] stored in the request command queue 101 [first queue] from the host 10 via the command DMA (S13), and registers the acquired request command 140 in the command queue 206 (S14)”; the request command queue 101 [first queue] is considered to be exposed to the host 10 since the request command queue 101 [first queue] resides in the host 10)
translating, by the storage device, the first command into a second command;   
storing, by the storage device, the second command in a second queue;
updating a register by the storage device for notifying a second controller of the storage device;
in response to the updating of the register, retrieving, by the second controller, the second command from the second queue; 
obtaining and processing, by the second controller, the second command from the second queue, wherein the processing is for accessing non-volatile storage media of the 15storage device; and (FIGs. 1-2, 5; [0047], supra; “[0049] Upon receiving a request command from the command manager 202, each hardware engine 30 [second controller] analyzes the received request command, activates a DMA (Direct Memory Access) transfer according to the analysis result, acquires an add-on command stored in the designated command storage area 103 from the host 10, and executes processing according to the acquired add-on command”; “[0050] … when the add-on command is database retrieval processing, each hardware engine 30 [second controller] transfers a data transfer request as the processing request to the command manager 202. The command manager 202 that received the data transfer request reads, for example, data in page units from the SSD 40 [non-volatile storage media] based on the information (third auxiliary access information) which has been added to the request command, temporarily retains the read data in page units in the DRAM 50, and transfers the retained data in page units from the DRAM 50 to the hardware engine 30 [second controller]”; as described above the second command is considered to be a command stored in the identified request command FIFO 205 [second queue])
based on a status of the second command, transmitting, by the first controller, a signal to the host for indicating completion of the first command.  (FIGs. 1-2, 5; “[0070] The hardware engine 30 … thereafter notifies the command manager 202 of the completion of execution of the request command 140 (S26)”; “[0071] The command manager 202 [first controller] that received the execution completion notice of the request command 140 notifies [signal] the host 10 of the completion of execution of the request command 140 [first command] (S27). Consequently, information regarding the completion of execution of the request command 140 [first command] is stored in the processing completion queue 102 of the host 10”; as described above the second command is considered to be a command stored in the identified request command FIFO 205)

Tsujimoto does not teach translating, by the storage device, the first command into a second command; storing, by the storage device, the second command in a second queue; updating a register by the storage device for notifying a second controller of the storage device; in response to the updating of the register, retrieving, by the second controller, the second command from the second queue. 

However, Kagan teaches:
translating, by the storage device, the first command into a second command;  (FIGs. 1-6; “[0028] … the client program must send a request over the network to the CPU of the storage server, which processes the request [first command] and translates it into the appropriate command [second command] to the storage drive (such as an HDD or SSD) on the server”, “[0031] FIG. 1 is a block diagram that schematically illustrates a computer system 20 [storage device] with network-based storage”)
storing, by the storage device, the second command in a second queue;  (FIGs. 1-6; “[0031] FIG. 1 is a block diagram that schematically illustrates a computer system 20 [storage device] with network-based storage”, [0036]-[0038], [0041], “[0042] To enable local execution of the commands [second command] on storage server 26, driver 52 initiates one or more RDMA write operations via network 24 to create a mirror of submission queue 58 in memory 46 of server 26, at a reflection step 73. This mirrored queue is shown in FIG. 2 as a reflected SQ 60 [second queue]. The entries in reflected SQ 60 [second queue] contain corresponding pointers to data buffers 64 in memory 46, to and from which NIC 34 and NIC 44 will subsequently transfer data.”)
updating a register by the storage device for notifying a second controller of the storage device;  (FIGs. 1-6; “[0031] FIG. 1 is a block diagram that schematically illustrates a computer system 20 [storage device] with network-based storage”, “[0035] Storage server 26 comprises a storage array 40, such as flash or other non-volatile memory, and a CPU 42 [second controller], which communicates with network 24 via a NIC 44. CPU 42 [second controller] may serve as the controller of storage array 40”, “[0043] After posting a new entry in SQ 58, driver 52 initiates another RDMA operation by NIC 34 to ring the doorbell of SSD storage array 40, at a doorbell tunneling step 75. This step causes NIC 34 to write an entry by RDMA via network 24 and NIC 44 to a submission doorbell register 62 of the storage array. This step is referred to as “tunneling” because doorbell ringing is normally carried out by writing to a designated register address on the local bus, such as the PCIe bus. In this case, however, the RDMA operation carried out by NIC 34 is directed through network 24 to the doorbell address on the PCIe bus in server 26.”, “[0044] Writing to doorbell register 62 causes the controller of storage array 40 to read the next command [second command] from the head of reflected SQ 60 [second queue], at a command execution step 77. To carry out the storage transaction, CPU 42 [second controller] submits a WQE to NIC 44, which then performs an appropriate RDMA operation to carry out the data transfer invoked by the original command that application 54 submitted on host computer 22.”)
in response to the updating of the register, retrieving, by the second controller, the second command from the second queue.  (FIGs. 1-6; “[0035] Storage server 26 comprises a storage array 40, such as flash or other non-volatile memory, and a CPU 42 [second controller], which communicates with network 24 via a NIC 44. CPU 42 [second controller] may serve as the controller of storage array 40”, “[0043] After posting a new entry in SQ 58, driver 52 initiates another RDMA operation by NIC 34 to ring the doorbell of SSD storage array 40, at a doorbell tunneling step 75. This step causes NIC 34 to write an entry by RDMA via network 24 and NIC 44 to a submission doorbell register 62 of the storage array. This step is referred to as “tunneling” because doorbell ringing is normally carried out by writing to a designated register address on the local bus, such as the PCIe bus. In this case, however, the RDMA operation carried out by NIC 34 is directed through network 24 to the doorbell address on the PCIe bus in server 26.”, “[0044] Writing to doorbell register 62 causes the controller of storage array 40 to read the next command [second command] from the head of reflected SQ 60 [second queue], at a command execution step 77. To carry out the storage transaction, CPU 42 [second controller] submits a WQE to NIC 44, which then performs an appropriate RDMA operation to carry out the data transfer invoked by the original command that application 54 submitted on host computer 22.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsujimoto to incorporate the teachings of Kagan to provide a storage apparatus of Tsujimoto that manages a request command and one or more add-on commands for one or more hardware engines which send and receive information to and from a host and a controller, with a data storage system with a network-based storage of Kagan that writes to a doorbell register to cause a controller of a storage array to read a next command from a reflected submission queue (SQ).  Doing so with the apparatus of Tsujimoto would provide a method for a data storage, which includes configuring a driver program on a host computer to receive commands in accordance with a protocol defined for accessing local storage devices connected to a peripheral component interface bus of the host computer, therefore enhancing abilities of applications running on the host computer to access the storage devices over a network.  (Kagan, [0006])

Regarding claim 10, the claimed device comprises substantially the same steps or elements as those in claim 1.  Accordingly, claim 10 is also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 10, Tsujimoto further teaches:
non-volatile storage media; (FIGs .1-2, 5; “[0040] The SSD controller 20 … controls the I/O of data to and from each SSD 40 [non-volatile storage media]”)
one or more processors coupled to the non-volatile storage media, the one or more 15processors being configured to respectively: (FIGs .1-2, 5; “[0040] The SSD controller 20 is a computer device comprising a CPU [one or more processors], … is configured as a control unit which sends and receives information to and from the host 10 and the respective hardware engines 30, and controls the I/O of data to and from each SSD 40 [non-volatile storage media]”; “[0046] … The command manager 202 includes a CPU [one or more processors] which governs the control of the overall SSD controller 20, an interface which sends and receives information to and from the host 10 and each hardware engine 30, and a memory configuring the command queue 206”)
	
Regarding claim 2, the combination of Tsujimoto teaches the method of claim 1.

	Tsujimoto further teaches:
wherein the second command includes a portion of 20the first command.  (FIGs. 1-2, 5; [0043], supra; “[0047] … when it is determined that the identifying information which has been added to the request command [first command] transferred from the host 10 is the identifying information (second identifying information) which indicates that the request is a command acquisition request to each hardware engine 30, the CPU identifies the request command FIFO 205 corresponding to the function of each hardware engine 30 based on the information (second auxiliary access information) which has been added to the request command [first command], and sequentially stores, in the identified request command FIFO 205, the request command [first command] stored in the command queue 206”; the second command is a command stored in the identified request command FIFO 205 after it is determined that the identifying information which has been added to the request command [first command] transferred from the host 10 is the identifying information (second identifying information) which indicates that the request is a command acquisition request to each hardware engine 30; the second command stored in the identified request command FIFO 205 is based on the request command [first command] that has been stored in the command queue 206)

Regarding claim 11, the claimed device comprises substantially the same steps or elements as those in claim 2.  Accordingly, claim 11 is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 7, the combination of Tsujimoto teaches the method of claim 1.

	Tsujimoto further teaches:
20wherein the storage device is a non-volatile storage device, the first controller and the second controller adhere to a non-volatile memory express (NVMe) protocol, the first queue comprises a submission queue adhering to the NVMe protocol, and the first command comprises an NVMe command.  (FIGs. 1, 3, 5; “[0036] FIG. 1 is a basic configuration diagram showing the first embodiment of the storage system [storage device] according to the present invention. In FIG. 1, the storage system includes, as a storage system comprising an add-on adding mechanism, a host (host computer) 10, an SSD (Solid State Drive) [non-volatile] controller 20, a plurality of (#0 to #N) hardware engines 30, a plurality of (#0 to #M) SSDs 40 [non-volatile]”; “[0044] The request command queue 101 [submission queue] stores a request command”; “[0053] FIG. 3 is a configuration diagram of the request command. In FIG. 3, the request command 140 [first command] includes, for example, a high order area 150 and a low order area 170 are the areas for storing information, and is configured as an NVMe command of 64 B (bytes) overall”; “[0064] … This processing is started by the host 10 issuing a transfer request to the SSD controller 20. Here, in the low order area 170 of the hardware engine request command 140, … which indicates that the request command is a command requesting the processing to be performed by each hardware engine 30 [second controller] and a command acquisition request to each hardware engine 30 [second controller]”; “[0065] … the command manager 202 [first controller] acquires the request command (NVMe command) 140”)

Regarding claim 16, the claimed device comprises substantially the same steps or elements as those in claim 7.  Accordingly, claim 16 is also rejected for the same reasons as set forth for those in claim 7 above.

Regarding claim 8, the combination of Tsujimoto teaches the method of claim 1.

	Tsujimoto further teaches:
submitting, by the second controller, a first completion status to a first completion 5queue.  (FIG. 12; “[0120] … the #0 hardware engine 30 [second controller] is configured from a processing circuit 301 … The processing circuit 301 is provided with a result storage unit 304 [first completion queue] for storing the processing result [first completion status] of the processing circuit 301”; “[0122] … Note that the processing result [first completion status] of the processing circuit 301 is transferred from the result storage unit 304 [first completion queue] to the result area (#0 result area) 104 of the host 10 via DMA”)

Regarding claim 17, the claimed device comprises substantially the same steps or elements as those in claim 8.  Accordingly, claim 17 is also rejected for the same reasons as set forth for those in claim 8 above.

Regarding claim 9, the combination of Tsujimoto teaches the method of claim 8.

	Tsujimoto further teaches:
wherein the transmitting of the signal includes submitting a second completion status to a second completion queue based on processing the first completion status to the first completion queue, wherein the second 10completion queue is exposed to the host.  (FIGs. 1-2, 5, 12; [0070]; “[0071] The command manager 202 that received the execution completion notice of the request command 140 notifies [signal] the host 10 of the completion [second completion status] of execution of the request command 140 (S27). Consequently, information regarding the completion [second completion status] of execution of the request command 140 is stored in the processing completion queue 102 [second completion queue] of the host 10”; [0082]; “[0120] … the #0 hardware engine 30 is configured from a processing circuit 301 … The processing circuit 301 is provided with a result storage unit 304 [first completion queue] for storing the processing result [first completion status] of the processing circuit 301”; the processing completion queue 102 [second completion queue] is exposed to the host 10 since the processing completion queue 102 [second completion queue] resides in the host 10)

Regarding claim 18, the claimed device comprises substantially the same steps or elements as those in claim 9.  Accordingly, claim 18 is also rejected for the same reasons as set forth for those in claim 9 above. 

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2017/0192718 A1), hereinafter “Tsujimoto”, in view of Kagan et al. (US 2015/0261434 A1), hereinafter “Kagan”, as applied to claims 1 and 10 above, and further in view of Gerhart et al. (US 2018/0074708 A1), hereinafter “Gerhart”.

	Regarding claim 3, the combination of Tsujimoto teaches the method of claim 2.

The combination of Tsujimoto does not teach wherein the first command is associated with an operation and first and second memory ranges, wherein the second command includes the operation and the first memory range, the method further comprising: 25generating, by the storage device, a third command including the operation and the second memory range; -22-112151407.11191919 - WB-202004-026-1-USOsubmitting, by the storage device, the third command to the second controller via the second queue; and 5obtaining and processing, by the second controller, the third command from the second queue, wherein, the transmitting by the first controller of the signal to the host for indicating completion of the first command, is based on status of the second command and status of the third command. 
 
	However, Tsujimoto in view of Gerhart teaches:  
wherein the first command is associated with an operation and first and second memory ranges, wherein the second command includes the operation and the first memory range, the method further comprising: (Gerhart: FIGs. 1, 3-4; [0029]; “[0049] … trim management module 34 may receive a command that includes an inherent trim request [first command] for a plurality of blocks of data from the host device 4 via interface 14”; “[0052] Foreground trim module 22 may perform a trim operation on a first set of trim blocks from the plurality of trim blocks. The first set of trim blocks may be associated with fewer than all blocks of the plurality of blocks of data, and may be associated with fewer than all of the blocks of data to be trimmed based on the inherent trim request [first command]”; “[0054] … foreground trim module 22 may perform a trim on two trim blocks that include blocks having sequential logical block addresses [ranges], … foreground trim module 22 may select two trim blocks located on a first memory device for a first trim operation [second command] and two trim blocks located on a different memory device for a second trim operation, so that the first trim operation and the second trim operation may be performed in parallel”; first and second memory ranges are considered to include addresses [first memory range] of two trim blocks located on a first memory device and addresses [second memory range] of two trim blocks located on a different memory device)
25generating, by the storage device, a third command including the operation and the second memory range; -22- 112151407.11191919 - WB-202004-026-1-USO(Gerhart: FIGs. 1, 3-4; “[0016] … data storage device 6 that may function as a storage device for host device 4”; [0049], [0052]; “[0054] … foreground trim module 22 may perform a trim on two trim blocks that include blocks having sequential logical block addresses [ranges], … foreground trim module 22 may select two trim blocks located on a first memory device for a first trim operation and two trim blocks located on a different memory device for a second trim operation [third command], so that the first trim operation and the second trim operation may be performed in parallel”; first and second memory ranges are considered to include addresses [first memory range] of two trim blocks located on a first memory device and addresses [second memory range] of two trim blocks located on a different memory device)
submitting, by the storage device, the third command to the second controller via the second queue; and  (Tsujimoto: FIGs. 1-2, 5; “[0047] … the CPU identifies the request command FIFO 205 [second queue] corresponding to the function of each hardware engine 30 [second controller]”; [0049]) (Gerhart: FIGs. 1, 3-4; “[0016] … data storage device 6 that may function as a storage device for host device 4”; [0049], [0052]; “[0054] … foreground trim module 22 [second controller] may select two trim blocks located on a first memory device for a first trim operation and two trim blocks located on a different memory device for a second trim operation [third command]”) (Tsujimoto teaches the request command FIFO 205 [second queue] corresponding to the function of each hardware engine 30 [second controller], and Gerhart teaches the foreground trim module 22 [second controller] may select two trim blocks located on a first memory device for a first trim operation and two trim blocks located on a different memory device for a second trim operation [third command]; thus, one of ordinary skill in the art would be able to combine the teachings to use a request command FIFO 205 [second queue] corresponding to a function of each hardware engine 30 [second controller] of Tsujimoto to manage trim operations (e.g., a second trim operation [third command]) of a foreground trim module 22 [second controller] in order to utilize a trim or unmap command to notify a solid state drive (SSD) which logical addresses no longer are associated with valid data, which may enable the SSD to erase blocks of data associated with the logical addresses and may reduce a number of writes on the SSD, increase write speed, and increase drive life)
5obtaining and processing, by the second controller, the third command from the second queue, (Tsujimoto: FIGs. 1-2, 5; “[0047] … the CPU identifies the request command FIFO 205 [second queue] corresponding to the function of each hardware engine 30 [second controller]”; [0049]) (Gerhart: FIGs. 1, 3-4; [0016]; [0049], [0052]; “[0054] … foreground trim module 22 [second controller] may select two trim blocks located on a first memory device for a first trim operation and two trim blocks located on a different memory device for a second trim operation [third command]”) (Tsujimoto teaches the request command FIFO 205 [second queue] corresponding to the function of each hardware engine 30 [second controller], and Gerhart teaches the foreground trim module 22 [second controller] may select two trim blocks located on a first memory device for a first trim operation and two trim blocks located on a different memory device for a second trim operation [third command]; thus, one of ordinary skill in the art would be able to combine the teachings to use a request command FIFO 205 [second queue] corresponding to a function of each hardware engine 30 [second controller] of Tsujimoto to process trim operations (e.g., a second trim operation [third command]) of a foreground trim module 22 [second controller] in order to utilize a trim or unmap command to notify a solid state drive (SSD) which logical addresses no longer are associated with valid data, which may enable the SSD to erase blocks of data associated with the logical addresses and may reduce a number of writes on the SSD, increase write speed, and increase drive life)
wherein, the transmitting by the first controller of the signal to the host for indicating the completion of the first command, is based on the status of the second command and a status of the third command.  (Gerhart: FIG. 3; [0052], [0054]; “[0062] … trim management module 34 [first controller] … command status is returned from data storage device 6 to host device 4”; completion of the inherent trim request [first command] is considered to include command status of a first trim operation [second command] and a second trim operation [third command])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tsujimoto to incorporate the teachings of Gerhart to provide a storage apparatus of Tsujimoto that manages a request command and one or more add-on commands for one or more hardware engines which send and receive information to and from a host and a controller, with a storage device of Gerhart for performing a trim operation after receiving a command including an inherent trim request for a plurality of blocks of data.  Doing so with the apparatus of Tsujimoto would utilize a trim or unmap command to notify a solid state drive (SSD) which logical addresses no longer are associated with valid data, which may enable the SSD to erase blocks of data associated with the logical addresses and may reduce a number of writes on the SSD, increase write speed, and increase drive life.  (Gerhart, [0004])

Regarding claim 12, the claimed device comprises substantially the same steps or elements as those in claim 3.  Accordingly, claim 12 is also rejected for the same reasons as set forth for those in claim 3 above.

	Regarding claim 4, the combination of Tsujimoto teaches the method of claim 3.

	Gerhart further teaches:  
wherein the operation comprises deallocating the first and second memory ranges.  (FIG. 3; “[0054] … foreground trim [deallocating] module 22 may perform a trim on two trim blocks that include blocks having sequential logical block addresses [ranges], … foreground trim module 22 may select two trim blocks located on a first memory device for a first trim operation and two trim blocks located on a different memory device for a second trim operation, so that the first trim operation and the second trim operation may be performed in parallel”; the first and second memory ranges are considered to include addresses [first memory range] of two trim blocks located on a first memory device and addresses [second memory range] of two trim blocks located on a different memory device)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tsujimoto to incorporate the teachings of Gerhart to provide a storage apparatus of Tsujimoto that manages a request command and one or more add-on commands for one or more hardware engines which send and receive information to and from a host and a controller, with a storage device of Gerhart for performing a trim operation after receiving a command including an inherent trim request for a plurality of blocks of data.  Doing so with the apparatus of Tsujimoto would utilize a trim or unmap command to notify a solid state drive (SSD) which logical addresses no longer are associated with valid data, which may enable the SSD to erase blocks of data associated with the logical addresses and may reduce a number of writes on the SSD, increase write speed, and increase drive life.  (Gerhart, [0004])

Regarding claim 13, the claimed device comprises substantially the same steps or elements as those in claim 4.  Accordingly, claim 13 is also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Tsujimoto teaches the method of claim 3.

	Gerhart further teaches:  
wherein the second and third commands are 15obtained and processed concurrently.  (FIG. 3; “[0054] … foreground trim module 22 may select two trim blocks located on a first memory device for a first trim operation [second command] and two trim blocks located on a different memory device for a second trim operation [third command], so that the first trim operation and the second trim operation may be performed in parallel [concurrently]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tsujimoto to incorporate the teachings of Gerhart to provide a storage apparatus of Tsujimoto that manages a request command and one or more add-on commands for one or more hardware engines which send and receive information to and from a host and a controller, with a storage device of Gerhart for performing a trim operation after receiving a command including an inherent trim request for a plurality of blocks of data.  Doing so with the apparatus of Tsujimoto would utilize a trim or unmap command to notify a solid state drive (SSD) which logical addresses no longer are associated with valid data, which may enable the SSD to erase blocks of data associated with the logical addresses and may reduce a number of writes on the SSD, increase write speed, and increase drive life.  (Gerhart, [0004])

Regarding claim 14, the claimed device comprises substantially the same steps or elements as those in claim 5.  Accordingly, claim 14 is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, the combination of Tsujimoto teaches the method of claim 1.

	The combination of Tsujimoto does not teach wherein the second command is different from the first command.  

	However, Gerhart teaches:  
wherein the second command is different from the first command.  (FIGs. 1, 3-4; “[0049] … trim management module 34 may receive a command that includes an inherent trim request [first command] for a plurality of blocks of data from the host device 4 via interface 14”; “[0052] Foreground trim module 22 may perform a trim operation [second command] on a first set of trim blocks from the plurality of trim blocks. The first set of trim blocks may be associated with fewer than all blocks of the plurality of blocks of data, and may be associated with fewer than all of the blocks of data to be trimmed based on the inherent trim request [first command]”; a trim operation [second command] is different from the inherent trim request [first command] since the trim operation [second command] is performed on a first set of trim blocks that may be associated with fewer than all of the blocks of data to be trimmed based on the inherent trim request [first command])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tsujimoto to incorporate the teachings of Gerhart to provide a storage apparatus of Tsujimoto that manages a request command and one or more add-on commands for one or more hardware engines which send and receive information to and from a host and a controller, with a storage device of Gerhart for performing a trim operation after receiving a command including an inherent trim request for a plurality of blocks of data.  Doing so with the apparatus of Tsujimoto would utilize a trim or unmap command to notify a solid state drive (SSD) which logical addresses no longer are associated with valid data, which may enable the SSD to erase blocks of data associated with the logical addresses and may reduce a number of writes on the SSD, increase write speed, and increase drive life.  (Gerhart, [0004])

Regarding claim 15, the claimed device comprises substantially the same steps or elements as those in claim 6.  Accordingly, claim 15 is also rejected for the same reasons as set forth for those in claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 2019/0166201 A1) discloses an electronic device includes a storage device including a plurality of doorbell registers; a host configured to perform a first interface operation with the storage device using a first command queue managed by a first doorbell register from among the plurality of doorbell registers; and a third-party device configured to perform a second interface operation with the storage device using a second command queue managed by a second doorbell register from among the plurality of doorbell registers, without an intervention of the host, wherein at least the second doorbell register is allocated as one of one or more dedicated registers for use only with operations of the third-party device.
Marks et al. (US 2020/0301857 A1) discloses a multi-port storage device multi-socket memory access system includes a plurality of processing subsystems interconnected by at least one processing subsystem interconnect, a respective local memory subsystem for each of the processing subsystems, and a storage system that provides a respective connection to each of the processing subsystems. The storage system receives a memory access command and uses it to determine a first local memory subsystem that includes a memory location that is identified in the memory access command. The storage system then uses a connection mapping to identify a first connection to a first processing subsystem for which the first local memory subsystem is provided. The storage system then accesses the first memory subsystem through the first connection, via the first processing system, and without utilizing the at least one processing subsystem interconnect, in order to execute the memory access command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONG B. VO/Examiner, Art Unit 2136